Title: To James Madison from William Jarvis, 31 January 1803 (Abstract)
From: Jarvis, William
To: Madison, James


31 January 1803, Lisbon. Last wrote on 20 Dec. enclosing a dispatch from Graham to JM and a letter to Robert Smith from Murray. Having received no instructions from JM about the prohibition of flour, and thinking it should not be passed over, he submitted new arguments. Hopes JM will not disapprove. “At present no Vessel has been refused an entry with flour under the slight pretext of a long passage when it is publicly known that they have not had more than thirty or thirty five days.” The small quantity of grain on hand, combined with the impossibility of obtaining supplies from the Baltic before spring or any at all from the Levant, arouses hopes that if he waits “untill they are very short of bread stuff (which will be the case in 5 or six weeks if much does not arrive from the U. S)” and then replies to the minister’s answer, the government may again admit flour. “To see the property of ⟨my⟩ fellow Citizens falling a sacrifice to the Quarantine has chagrined me beyond measure.… I have written what my information or ingenuity suggested … but without effect.” Presumes the severity is due to Spain’s turning away indiscriminately all U.S. vessels that have not performed quarantine in other countries. The Portuguese may assume that Spain, having a minister and consuls in the U.S., possesses information which they lack. There are now under quarantine five ships mentioned in his last letter and two that “arrived the last evening.” Mentioned in his last note to the minister that breadstuffs do not carry infection, having heard that the officers wished to enforce the order of 10 Jan. by purging the cargoes in the lazaretto. “A quarantine is their harvest, & I assure you Sir it does not lessen my difficulty.” Having had no reply to his letter requesting the proceedings against the Aurora and the Four Sisters, has written again and expects to receive them soon. Owing to the accumulation of enclosures, has numbered them: (1) 15 Oct. circular from O’Brien and 20 Dec. letter and 29 Dec. extract from Gavino; (2) 9 Nov. circular from Eaton and extract of a 29 Dec. letter from Willis; (3) a letter, with a copy of the chancellery translation, from the regent announcing the birth of a son, the minister’s 23 Dec. letter, and his own 10 Jan. reply; (4) his 3 Jan. letter regarding flour prohibition and the minister’s 10 Jan. reply, with translation; (5) a 4 Dec. order for U.S. ships arriving at Oporto and Figueira to come to Lisbon to perform quarantine; (6) his 8 Jan. letter on the subject; (7) an order of 10 Jan. to outlying ports; (8) the minister’s 10 Jan. reply to his 8 Jan. letter; (9) his own reply of 17 Jan.; (10) the minister’s answer of 21 Jan.; (11) his own reply of 22 Jan.; (12) his 24 Jan. note requesting the Aurora papers; (13) the minister’s reply of 26 Jan.; and (14) his own 29 Jan. reply, which also addresses the quarantine.
In a 20 Jan. letter Graham reports receiving a 14 Dec. letter from Pinckney at Rome stating that he would leave there immediately via Naples. Graham expects him daily. Jarvis hopes JM will excuse his not including a semiannual report. Was prevented by the press of business and by not having received returns from Oporto until the last post.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 5 pp. Several of the enclosures are docketed by Wagner as enclosed with this dispatch but are filed with Jarvis’s 15 Mar. 1803 dispatch. For surviving enclosures, see nn. 2–9.



   
   Jarvis probably referred to his letter to JM dated 18 Dec. 1802.



   
   Gavino’s 20 Dec. 1802 letter to Jarvis (1 p.) enclosed O’Brien’s 15 Oct. 1802 circular and reported movements of the U.S. squadron. The 29 Dec. 1802 extract stated that there was no further news of the Tunisian cruisers mentioned by Eaton.



   
   For Eaton’s 9 Nov. 1802 letter describing the Tunisian cruisers, see Appleton to JM, 7 Dec. 1802, n. 1. The extract of Willis’s 29 Dec. 1802 letter stated that he had received information from Algiers through Marseilles that it was hoped the dey would reverse his refusal to receive the money and would accept “an article that is so seldom considered as an offensive present.”



   
   The enclosures are the translation of the prince regent’s 26 Oct. 1802 letter (1 p.), Almeida’s 23 Dec. 1802 note (1 p.; in Portuguese, with translation) asking Jarvis to forward the letter, and Jarvis’s 10 Jan. 1803 reply (1 p.).



   
   Jarvis’s letter has not been found. In his 10 Jan. 1803 reply (2 pp.; in Portuguese, with translation), Almeida stated that the entry of flour was still refused but wheat would be admitted.



   
   Manuel Cipriano da Costa’s 4 Dec. 1802 order to the supervisor of health at Figueira (1 p.; in Portuguese, with translation) stated that “all vessels of any description” arriving from the U.S. were to be sent to Lisbon for quarantine, and a particular lookout was to be kept for the Portuguese ship Triton bound for Oporto (see also Jarvis to JM, 18 Dec. 1802, and n. 5).



   
   Jarvis’s 8 Jan. 1803 letter to Almeida (4 pp.) argued against the quarantine on medical and historical grounds. He also described Costa’s 4 Dec. 1802 order as oppressive, since the only death aboard the Triton was not from yellow fever.



   
   Jarvis enclosed a copy of Almeida’s 10 Jan. 1803 letter to Costa (1 p.; in Portuguese, with translation) denying entry to all U.S. ships that had not undergone quarantine in foreign ports.



   
   In his 10 Jan. 1803 reply (2 pp.; in Portuguese, with translation), Almeida stated that the public health was more important than trade and noted that Spain also was continuing the quarantine of U.S. ships.



   
   The enclosures numbered 9 through 14 have not been found.



   
   A full transcription of this document has been added to the digital edition.

